DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The Amendment filed on November 25, 2020, is acknowledged.



Claim Disposition

3.	Claims 5-17, 19-20, 22-30, 33-34, 36-39 and 41-87 have been cancelled. Claims 89-95 have been added. Claims 1-4, 18, 21, 31-32, 40 and 88-95 are pending. Claims 1-3, 18, 21, 31-32, 35, 40 and 89-95 are under examination. Claims 4 and 88 are withdrawn as directed to a non-elected invention. The claims are only being examined to the extent they pertain to the elected subject matter and species.



Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-3, 18, 21, 31-32, 35, 40 and 89-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


The instant specification discloses at paragraph [0055] that “fragment is meant a portion of a polypeptide or nucleic acid molecule that contains, preferably, at least 10%, 20%, 30%, 40%, 50%, 60%, 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99%, or more of the entire length of the reference nucleic acid molecule or polypeptide. A fragment may contain, e.g., 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, 200, 210, 220, 230, 240, 250, 260, 270, 280, 290, 300, 400, 500, 600, 700, or more amino acid residues, up to the entire length of the polypeptide. Exemplary sALP fragments have amino acid 
Therefore, it is clear that a large variable genus of structures is encompassed in the claimed invention that is not adequately described. Furthermore, the specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as 
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written .




Claim Rejections - 35 USC §102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 18, 21, 31-32, 35 and 89-95 are rejected under 35 U.S.C. 102(a)(1)
as being anticipated by ALEXION PHARMA INTERNATIONAL SARL
(WO2013/059491), or Crine et al. (US PG PUB 2013/0323244, 2012), cited on the IDS.
ALEXION PHARMA INTERNATIONAL SARL or Crine et al. teach methods and compositions for treatment of syndromes/disorders such as vascular smooth muscle disorders and provides polypeptides having alkaline phosphatase peptide fused to an Fc domain of immunoglobulins or natriuretic peptide for treatment with administration subcutaneously, for example. The reference teaches for example, HPP (hypophosphatasia, a mutation in the gene ALPL which encodes TNALP (tissue-
Alternatively, the claimed invention is anticipated because Crine et al. discloses a method of treating craniosynostosis (para [0328]- "Accordingly, the compounds of the present invention, which can prevent activation of the MAP-kinase pathway, could be used to treat these forms of craniosynostosis"), comprising: increasing the expression levels of alkaline phosphatase in said subject (claim 1 - "wherein sALP is the extracellular domain of an alkaline phosphatase”; para [0009]- "useful in diseases that would benefit from increased ALP levels"; para [0125]; para [0224]- "The soluble alkaline phosphatases (sALP)"; para [0366]- The polypeptides described herein could also be advantageously delivered through gene therapy, where an exogenous nucleic acid encoding the proteins is delivered to tissues of interest and expressed in vivo"). Further, Crine et al. teach that the expression levels of alkaline phosphatase is increased (para [0009]- "useful in diseases that would benefit from increased ALP levels") by providing an exogenous source of alkaline phosphatase (para [0366]- "The polypeptides described herein could also be advantageously delivered through gene therapy, where an exogenous nucleic acid encoding the proteins is delivered to tissues of interest and expressed in vivo").


[0119] In some embodiments, the pharmaceutical composition is administered to the subject in a dosage between about 0.5 mg/kg to about 500 mg/kg once, twice, three times, or four times daily. The dosage may be between, e.g., about 5 mg/kg to about 200 mg/kg, e.g., about 10 mg/kg to about 100 mg/kg, once, twice, three times, or four times daily. In some embodiments, the dosage is about 10 mg/kg or about 100 mg/kg twice daily.
[0120] In some embodiments, the pharmaceutical composition is administered to the subject in a dosage between about 0.5 mg/kg to about 500 mg/kg once or twice weekly. The dosage may be between, e.g., about 5 mg/kg to about 200 mg/kg, e.g., about 10 mg/kg to about 100 mg/kg, e.g., about 20 mg/kg to about 40 mg/kg, once or twice weekly. In some embodiments, the dosage is about 10 mg/kg, about 30 mg/kg, or about 100 mg/kg, once or twice weekly.
[0121] In some embodiments, the pharmaceutical composition is administered to the subject in a dosage between about 10 .mu.g/kg to about 1,000 .mu.g/kg once or twice weekly. The dosage may be between, e.g., about 20 .mu.g/kg to about 800 .mu.g/kg, e.g., about 30 .mu.g/kg to about 600 .mu.g/kg, e.g., about 50 .mu.g/kg to 
[0122] In any of the aspects described herein, the pharmaceutical composition is administered to the subject in a dosage between about 0.1 mg/kg to about 500 mg/kg of one or more of the polypeptides of the invention in a dosage regimen of once, twice, three times, or four times daily. The dosage may be between, e.g., about 1 mg/kg to about 200 mg/kg, e.g., about 2 mg/kg to about 100 mg/kg or about 10 mg/kg to about 100 mg/kg of one or more of the polypeptides of the invention in a dosage regimen of once, twice, three times, or four times daily. In some embodiments, the dosage is about 10 mg/kg or about 100 mg/kg of one or more of the polypeptides of the invention in a dosage regimen of twice daily. For example, the methods of the invention may optionally include administering a pharmaceutical composition including the polypeptides of the invention (e.g., an sALP polypeptide and/or an NP polypeptide) to the subject in a dosage of about 0.5 mg/kg/day to about 10 mg/kg/day (e.g., about 2 mg/kg/day to about 3 mg/kg/day). See also paragraphs (0328, 0125, 0224, 0009, 0367, 0370, 0127 and 0374).
Therefore, the limitations of the claims are met by the references.




Response to Arguments

6.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejections of record under 112, first paragraph and 102 remains. Applicant traverses the rejections and state that “the 112 rejection should be withdrawn because 
the claimed method is based, at least in part, on the Applicant’s discovery that an alkaline phosphatase polypeptide administered to a human subject with a muscle weakness disease reduces the concentration of inorganic pyrophosphate (PPi), thereby treating the muscle weakness disease. Claim 1 recites a genus of recombinant alkaline phosphatase polypeptides that can be administered in the claimed method. The specification describes several species of alkaline phosphatases that can be used to produce the claimed recombinant alkaline phosphatase polypeptide.
For example, the specification teaches several naturally occurring and well-described alkaline phosphatases, such as tissue nonspecific alkaline phosphatase (TNALP), placental alkaline phosphatase (PALP), germ cell alkaline phosphatase (GCALP), and intestinal alkaline phosphatase (IALP) (see claim 21), all of which are known to hydrolyze inorganic PPi to inorganic phosphate (Pi). The specification also teaches that biologically active fragments of these known alkaline phosphatases can be used in the claimed recombinant alkaline phosphatase polypeptide. Indeed, the specification describes a number of polypeptides and fragments, including fragments of any one of SEQ ID NOs: 2-6…”. In addition, applicant points to examples in the specification, however, these arguments are not persuasive because the issue is possession of the 
	Additionally, the art rejection of record remains and is traversed, as applicant state that Crine describes the treatment of diseases, such as neurofibromatosis and HPP, by administration of an alkaline phosphatase. Crine, at pp. 20-21, describes a specific phenotype of neurofibromatosis (i.e., “Neurofibromatosis with manifestations of Noonan syndrome, such as short stature, ptosis, midface hypoplasia, webbed neck, learning disabilities, and muscle weakness”), but does not teach that administration of an alkaline phosphatase has any effect on these phenotypes of neurofibromatosis. Instead, Crine describes only the administration of an alkaline phosphatase to treat the bone manifestations of neurofibromatosis (see, e.g., p. 91, lines 11-14, and p. 92, lines 14-16)”. This argument is not persuasive because the Crine reference teaches treating disorders like muscle disorders and treatment with alkaline phosphatase (see abstract and page 1). Thus the rejection remains, the examiner would welcome and opportunity to discuss the remaining issues with applicant’s representative.


Conclusion

7.	No claims are presently allowable.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through Private PAIR

Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652